Title: Navigation and Trade, [30 June] 1790
From: Madison, James
To: 


[30 June 1790]

   
   Debate on JM’s bill resumed on 29 June. The substance of it was lost when the Committee of the Whole agreed to FitzSimons’s substitute amendment: “That from and after the  day of  next, there shall be laid and collected on all ships and vessels not built, or registered in the United States, a duty of  per ton. That on all ships and vessels arriving in any part of the United States, from places at which the United States are not permitted to trade, the sum of  per ton.”


Mr. Madison rose and replied to the various arguments adduced yesterday against the bill, and in particular to those used in favor of the change proposed by Mr. Fitzsimons.
He said he believed there was an inclination in the people of the United States, to aid in supporting any measure which was founded in good policy and had their domestic happiness and welfare in view. He was therefore not discouraged by any opposition which the bill had received, as he thought it could be framed so as to establish principles advantageous to America, and become the means of avoiding the disadvantages under which our trade now suffered.
He thought that every argument he had yet heard might be satisfied. There was a certain principle laid down by the opposers of the measure, that it went beyond the extent of our abilities, and they have called it an extravagant proceeding.
But he was of a different opinion, and believed it to be in our power to meet the regulations of foreign nations on terms of reciprocity—such as he hoped the principle of would be agreed to.
Mr. Madison then recapitulated the hardships, under which the navigation of the United States lay, with regard to Great-Britain, &c. and concluded by an introduction to the following motion, which he proposed as an amendment to the bill, viz.
“Be it enacted by the Senate and House of Representatives of the United States of America in Congress assembled, That from and after the  day of  there be levied and collected, upon all ships or vessels not built within the United States, or which shall not be registered therein, a duty of  per ton.
And be it further enacted, That from and after the said  day of  there shall be paid upon all ships or vessels arriving from, or bound to any port or place to which the ships or vessels of the United States are not permitted to trade, at the rate of  per ton.
And be it further enacted, That in all cases where vessels belonging to citizens of the United States may be prohibited from bringing any articles from any foreign port or place, by laws or regulations of the sovereign thereof, into any port or place within the United States, the vessels belonging wholly or in part to the subjects of such sovereign, shall, after the  day of  and during the continuance of such prohibition, be prohibited from bringing like articles into the United States, with any articles the growth, produce or manufacture thereof, shall give bond with sufficient security, that no part of the said articles shall be delivered at any port or place to which vessels belonging to citizens of the United States may not be permitted to transport like articles from the United States.
And be it further enacted, That in all cases where vessels belonging to citizens of the U S. may be prohibited by the laws or regulations of any foreign country, from carrying thereto articles not the growth, produce or manufacture of the United States, the vessels belonging wholly or in part to the subjects, citizens or inhabitants of such country, shall after the  day of  and during the continuance of such prohibition, be prohibited in like manner from bringing any articles not the growth, produce or manufacture of such country, into the United States, on pain of being seized and forfeited to their use.”
